Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 6, 2021 has been entered.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-10 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (U.S. 20120177854).
	Regarding Claim 1, Lee teaches in Example 1 a polymer comprising 100 mol % (TPA – terephthalic acid), 9 % mol isoscorbide and 91 mol % cyclohexanedimethanol (CHDM) with an intrinsic viscosity of 0.66 (dL/g).  In ¶[0023] and ¶[0025] Lee teaches the amounts are what are found in the finally polymerized polymer and not the starting amounts.  Lee does not give the starting polymerization conditions, namely the molar amounts of each of the TPA, isoscorbide and CHDM.

Note that Applicant has compared against Lee in Counter Example 1 of their specification, however, it appears this comparison may not be fair.  In ¶[0016] Lee teaches the mole ratio of the diol/glycol components to the diacid components is 1.05 to 3 and, as above, Lee is silent on the molar excess used in the polymerization.  Applicant’s polymerization “according to US 20120177854” is done with a 2 molar excess of the diol/glycol components to the diacid components in Counter Example 1.  Applicant’s inventive examples are done with a 1.1 molar excess of the diol/glycol components to the diacid and meet at least the 50 ml/g reduced viscosity teachings.  The remaining polymerization conditions between the counter example and the inventive examples are the same or substantially similar.  In counter example 2, Applicant does not disclose what the intrinsic viscosity of the counter example is in order to determine how closely the resulting product in said example relates to what is exemplified in Lee.  Note also that Lee teaches the desirable intrinsic viscosity for bottles, films and sheets is 0.5 dL/g and the above Example 1 is in excess of this viscosity.  Note that Applicant discloses in the as-filed specification on page 3 lines 9-20 that the reduced viscosity of Lee may be insufficient for the manufacture of films and/or bottles and Applicant’s specification also suggests a reduced viscosity in excess of 50 ml/g is useful for blow molding (page 6 lines 9-14; page 4 lines 23-page 5 lines 6).  However, as discussed above Lee teaches those viscosities in excess of 0.5 dL/g are desirable for film and bottle manufacturing.  Therefore, the evidence above, taken together, 
Finally, with respect to the molar amounts Example 1 has a total mol amount of 200 mol which make the amount of (A) isosorbide 4.5 mol %, (B) CHDM 45.5 mol % and TPA 50 mol % in the final polymer which are outside the ranges of Claim 1 based on the 4.5 mol % isosorbide value alone.  All other amounts are anticipated.
The claimed amount of (A) isosorbide is 5 to 15 mol%.  As no fractional mol percents are recited and the specification does not otherwise suggest how significant figures should be considered in practicing the specification, one of ordinary skill in the art is reasonably suggested the 4.5 mol% is equivalent to rounding to 5 mol % with respect to the claimed amounts.  Therefore, it is sufficiently specific to anticipate the claimed amount of 5 mol % (A) isosorbide in the polyester of Claim 1.
Alternatively, considering the difference between the recited 5 mol % and the 4.5 mol % exemplified by Lee, one of ordinary skill in the art is not reasonably suggested any substantial difference between the two polyesters.  There is no evidence of record to suggest otherwise. As such, one of ordinary skill in the art at the time the invention was filed would have found it obvious that the 4.5 mol % isosorbide polyester would be the same or substantially similar to that of the 5 mol % isosorbide polyester such that the two would be expected to have the same or similar properties.   This meets the recited range of (A) in the polyester recited by Claim 1. 
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.

Regarding Claim 2, for the same reasons as discussed above, there is no evidence to suggest the intrinsic viscosity of Lee in Example 1 is less than 70 ml/g reduced viscosity recited by claim 2 at this time.
Regarding Claim 3, Lee teaches 1,4 cyclohexanedimethanol in ¶[0006] rendering Lee sufficiently specific to anticipate or in the alternative meets the limitations of Claim 3.
Regarding Claim 4, isosorbide anticipates, or in the alternative meets, the limitations of claim 4.
Regarding Claim 5, no other diols are used in Example which anticipates or in the alternative meets the limitations of Claim 5.
Regarding Claim 7, Example 1 has a total mol amount of 200 mol which make the amount of isosorbide 4.5 mol %, CHDM 45.5 mol % and TPA 50 mol % in the final polymer and anticipates, or in the alternative meets, the ranges of Claims 6 and 7.
Regarding Claims 9 and 10, Lee does not teach the material properties of the resulting polymers.  As above Applicant’s Counter Example 1 does not appear to fairly compare to Example 1 of Lee.  Applicant’s examples with molar amount of isosorbide similar to Example 1 of Lee’s molar amount (Examples 1 and 2) produce polyesters that are in the claimed range.  Additionally, as discussed above, Lee teaches intrinsic viscosity above 0.5 dL/g is preferred for bottle/film manufacturing and the exemplified 0.66 dL/g is well within that range and Applicant suggests reduced viscosity above 50 ml/g is desirable for bottle/film manufacturing as discussed above.  All the examples of Applicant which have the polyester with a reduced viscosity of 50 
Regarding Claims 19-21, Lee teaches polyesters made into test bars for the testing which anticipates, or in the alternative meets, the compositions and the articles and polyester of Claims 19-21 in addition to the reason discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 9-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20120177854).
	Regarding Claim 1, Lee teaches in Example 1 a polymer comprising 100 mol % (TPA – terephthalic acid), 9 % mol isoscorbide and 91 mol % cyclohexanedimethanol (CHDM) with an intrinsic viscosity of 0.66 (dL/g).  In ¶[0023] and ¶[0025] Lee teaches the amounts are what are found in the finally polymerized polymer and not the starting amounts.  Lee does not give the starting polymerization conditions, namely the molar amounts of each of the TPA, isoscorbide and CHDM.
	The intrinsic viscosity is measured in units of dL/g.  Intrinsic viscosity measurement is a different measurement technique than reduced viscosity.  However, the numerical value of 0.66 dL/g converts to 66 mL/g.   There is no evidence of record to suggest Lee Example 1 with an intrinsic viscosity of 0.66 dL/g when tested according to the reduced viscosity testing of the claims would have a reduced viscosity of less than 50 ml/g or 70 ml/g as recited by Claim 1. 
Note that Applicant has compared against Lee in Counter Example 1 of their specification, however, it appears this comparison may not be fair.  In ¶[0016] Lee teaches the mole ratio of the diol/glycol components to the diacid components is 1.05 to 3 and, as above, Lee 
Finally, with respect to the molar amounts Example 1 has a total mol amount of 200 mol which make the amount of (A) isosorbide 4.5 mol %, (B) CHDM 45.5 mol % and TPA 50 mol % in the final polymer which are outside the ranges of Claim 1 based on the 4.5 mol % isosorbide value alone.  Lee does not exemplify polyesters with isosorbide in the range recited by instant claim 1.  

Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
As above, Lee meets the reduced viscosity of Claim 1 as the isosorbide, cyclohexanedimethanol (CHDM) and TPA meet the A, B and C of Claim 1.

Regarding Claim 3, Lee teaches 1,4 cyclohexanedimethanol in ¶[0006] rendering Lee meets the limitations of Claim 3.
Regarding Claim 4, isosorbide meets the limitations of claim 4.
Regarding Claim 5, no other diols are used in Example which meets the limitations of Claim 5.
Regarding Claims 9 and 10, Lee does not teach the material properties of the resulting polymers.  As above Applicant’s Counter Example 1 does not appear to fairly compare to Example 1 of Lee.  Applicant’s examples with molar amount of isosorbide similar to Example 1 of Lee’s molar amount (Examples 1 and 2) produce polyesters that are in the claimed range.  Additionally, as discussed above, Lee teaches intrinsic viscosity above 0.5 dL/g is preferred for bottle/film manufacturing and the exemplified 0.66 dL/g is well within that range and Applicant suggests reduced viscosity above 50 ml/g is desirable for bottle/film manufacturing as discussed above.  All the examples of Applicant which have the polyester with a reduced viscosity of 50 ml/g or more have the recited material properties.  Therefore, the evidence of record as discussed above reasonably suggests Example 1 of Lee must have the recited material properties of Claims 9 and 10 when tested accordingly or the invention of Lee practice according to the minimized molar ratios of diol and diacid discussed above.  Applicant’s examples suggest the viscosity (or molecular weight) is what determines the heat of fusion and impact properties as opposed to the amount of isosorbide in the polyesters.  Therefore, the higher molecular weight polyesters made 
Regarding Claims 19-21, Lee teaches polyesters made into test bars for the testing which meets the compositions and the articles and polyester of Claims 19-21 in addition to the reason discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5, 9-14, 16, and 19-21 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20120177854) in view of Charbonneau (U.S. 6,063,464) and Khanarian (U.S. 6,359,070).
Regarding Claims 1 and 2, Lee teaches a polymerization process in ¶[0015] and ¶[0016] which reacts TPA – terephthalic acid, isosorbide and cyclohexanedimethanol (CHDM) to produce polyester with intrinsic viscosities in the range of, preferably, more than 0.45 dL/g and exemplifies even greater viscosities.  Lee also teaches post-polymerization polycondensation processes can be used until the desirable intrinsic viscosity can be obtained. (end of ¶[0017])  In ¶[0016] Lee teaches the molar ratio of the diol to the diacid components is in the range of 1.05 to 3 but Lee does not teach or suggest the molar ratio of the exemplified polymerizations.
Charbonneau, working in the field of isosorbide polymerizations and referenced by Lee in ¶[0003] teaches in column 4 lines 31-55 that inherent viscosity is an indicator of molecular weight.  While not intrinsic or reduced viscosity, it is still viscosity, and therefore reasonably suggests viscosity is an indicator of molecular weight to a person of ordinary skill in the art.
In Column 3 lines 15-25, Charbonneau also teaches inherent viscosity is a measure of molecular weight and that for bottle, films, sheet and molding resin, higher inherent viscosities of at least 0.5 dL/g are needed. 
In Column 7 lines 65 – Column 8 lines 46, Charbonneau in a diacid process, which is taught and exemplified by Lee, instead of a two-fold excess, a smaller excess (about 10 % to about 60%) of diols to diacids is used.  (Column 8 lines 1-10).  This is a molar excess of about 1.1 to about 1.6 in terms of Lee and the instant claims.

While the above teaching of balance of diacid and diol monomers to achieve a high molecular weight is made with respect to the final polymer and not the initial polymerization conditions, taken with the teaching of using a slight excess of diol to diacid as taught by Charbonneau, one of ordinary skill in the art is reasonably suggested that using a low excess of diols to diacids would support the goal of having a balanced amount of diol and diacid monomers in the final polyester to achieve a high molecular weight and, thus, higher viscosity.  Khanarian agrees with this interpretation of the teachings of Lee and Charbonneau (Column 7 and 15-20) and while, the 1.05 to 3 or 1.1 to 1.6 molar ratio is not a strict stoichiometric equivalent, the combination of Lee, Charbonneau and Khanarian is directing one of ordinary skill in the art to minimizing the amount molar ratio of diol to diacid while at the same time having a slight excess of diol relative to diacid in order to obtain high molecular weight polyesters. Note Khanarian references Charbonneau (See Column 1, lines 5-20)
As above, in ¶[0016], Lee teaches the molar ratio of diol to diacid is 1.05 to 3 but does not exemplify the molar ratio of the diol and diacid components used in the polymerizations.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to practice the invention of Lee, in particular that of Example 1, by practicing the polymerizations of Lee with a molar excess of diol to diacid of 1.1 to 1.6 in the range of 1.05 to 3 taught by Lee for the advantage of creating higher molecular weight polyesters with higher viscosities as suggested by Charbonneau as discussed above.  

There is no evidence that inherent viscosities of more than 2.0 dL/g would not be in the range of 50 mL/g or 70 mL/g or more when tested as reduced viscosity.
With respect to the molar amounts recited by Claim 1, Example 1 has a total mol amount of 200 mol which makes the amount of isosorbide 4.5 mol %, CHDM 45.5 mol % and TPA 50 mol % in the final polymer which reads over these limitations.  
Considering the difference between the recited 5 mol % and the 4.5 mol % exemplified by Lee, one of ordinary skill in the art is not reasonably suggested any substantial difference between the two polyesters.  There is no evidence of record to suggest otherwise. As such, one of ordinary skill in the art at the time the invention was filed would have found it obvious that the 4.5 mol % isosorbide polyester would be the same or substantially similar to that of the 5 mol % isosorbide polyester such that the two would be expected to have the same or similar properties.   This meets the recited range of (A) in the polyester recited by Claim 1. 
In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.
Alternatively, with respect to the molar amounts Example 1 has a total mol amount of 200 mol which make the amount of (A) isosorbide 4.5 mol %, (B) CHDM 45.5 mol % and TPA 50 mol % in the final polymer which are outside the ranges of Claim 1 based on the 4.5 mol % isosorbide value alone.  Lee does not exemplify polyesters with isosorbide in the range recited by instant claim 1.  
Lee teaches CHDM and isosorbide amounts in ¶[0012], the two diols involved, which include 5 to 99 mol % CHDM and 1 to 60 mol % isosorbide.  As above, 100 TPA and 200 total mols are exemplified.  Therefore, this reasonably suggests the resulting polyesters include 4.5 mol % CHDM (5/200) to 45.5 mol % (99/200) CHDM and 0.5 mol % (1/200) to 30 mol% (60/200) of isosorbide.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to produce polyesters according to Lee in Example with varying amounts of CHDM and isosorbide in the final polymer according to the above molar amount teachings of Lee because Lee suggests these compositional limits. One of ordinary skill in the art would have been motivated to practice the invention of Lee by varying the amounts around the 4.5 mol% exemplified amount of Lee in Example 1 because it is exemplified.  As the total amount of diol component is 100 mol % this would necessarily result in a commensurate reduction in CHDM which also would also overlap the claimed amount of Component B.  No additional diols are necessary as Lee teaches almost all the diol can be CHDM. 
In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
Therefore, the above reads over polyester of Claim 1 and 2.
Regarding Claim 3, Lee teaches 1,4 cyclohexanedimethanol in ¶[0006] which meets the limitation of Claim 3.
Regarding Claim 4, isosorbide meets the limitation of claim 4.
Regarding Claim 5, no other diols are used in Example 1 which meets the limitations of Claim 5 and Lee requires no other diols.

Regarding Claims 9 and 10, Lee does not teach the material properties of the resulting polymers.  As above Applicant’s Counter Example 1 does not appear to fairly compare to Example 1 of Lee.  Applicant’s examples with molar amount of isosorbide similar to Example 1 of Lee’s molar amount (Examples 1 and 2) produce polyesters that are in the claimed range.  Additionally, as discussed above, Lee teaches intrinsic viscosity above 0.5 dL/g is preferred for bottle/film manufacturing and the exemplified 0.66 dL/g is well within that range and Applicant suggests reduced viscosity above 50 ml/g is desirable for bottle/film manufacturing as discussed above.  All the examples of Applicant which have the polyester with a reduced viscosity of 50 ml/g or more have the recited material properties.  Therefore, the evidence of record as discussed 
Regarding Claim 11, the molar ratio of Lee and Charbonneau is 1.1 to 1.6 which overlaps significantly the recited ratio.  In ¶[0016] Lee teaches a two-step esterification (Step 1) and polycondensation (Step 2) process wherein catalyst can be used in Step 1 if desired.  The temperatures of esterification and polycondensation (found in ¶[0017]) overlap significantly with the recited process conditions. The step of recovering the polyester is considered to be inherent to practicing the polymerizations of Lee according to Charbonneau.  Therefore, Lee and Charbonneau meet all the limitations of Claim 11.
Regarding Claim 12 and 13, the phrase “the polymer of lower reduced viscosity in solution” is interpreted to mean a polymer of intermediate molecular weight or lower reduced viscosity when tested in solution of one step of polymerization (or step that gives a viscosity increase or molecular weight increase) than next step.  Lee does not exemplify a post polymerization process as recited by instant claims 12 and 13.  Charbonneau teaches in Column 8 lines 45-50 solid state polymerizations (SSP) may be used to achieve even higher inherent viscosities (molecular weights).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use a solid state polymerizations process on polyester of Lee, in 
Regarding Claim 14, Charbonneau only teaches the SSP must be done at low Torr and at temperatures below the melting point of the polyesters.  Charbonneau nor Lee explicitly teach the recited range of temperatures for SSP.
In Column 15 lines 5-20, Charbonneau exemplifies SSP processing at 190-195 oC.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to perform the above SSP taught by Charbonneau when practicing the invention of Lee at 190-195 oC because this temperature is exemplified by Charbonneau.
This meets the limitation of instant claim 14.
Regarding Claim 16, considering the molar ratio of diol and diacid substantially overlaps the recited range of the process and the analysis of these claim limitation discussed in Claims 9 and 10, one of ordinary skill in the art is reasonably suggested the polyester of the process of Lee and Charbonneau discussed above must meet the material property limitations Claim 16 for the same reasons as discussed in Claims 9 and 10 and the molar ratio reason above.
Regarding Claims 19-21, Lee teaches polyesters made into test bars for the testing which meets the compositions and the articles and polyester of Claims 19-21 in addition to the reason discussed above.
Claim 17-18 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20120177854) in view of Charbonneau (U.S. 6,063,464) and Khanarian (U.S. 6,359,070) as applied to Claim 12 and in further view of Kao (U.S. 6,376,624), Andjelkovic (U.S. 20110040004).
Lee, Charbonneau and Khanarian are applied as above.  None of Lee, Charbonneau or Khanarian teach or suggest chain extenders as recited by Claim 18.  Charbonneau teaches Solid State Polymerizations as discussed above, however.
Kao, working in the field of high viscosity, high molecular weight polyesters, teaches multifunctional polymeric chain extenders with groups selected from the group consisting of epoxy and isocyanate. (See abstract and Formula II Column 3 for an example compound).
Kao teaches solid state polymerizations are known in the art but production time is markedly increased.  (Column 1 lines 10-25).  Kao teaches the use of the disclosed polymeric chain extenders can reduce manufacturing costs and increase throughput compared to solid state polymerizations. (Column 3 lines 25-35)
Kao exemplifies the reaction of chain extender in a twin screw extruder with PET. (Column 4 lines 5-20).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to increase the molecular weight of the polyesters of Lee and Charbonneau with chain extenders as an alternative to the solid state polymerization of Charbonneau using the polymeric chain extenders of Kao for the advantage of increasing the throughput and decreasing the manufacturing cost of increase molecular weight (viscosity) of the polyesters compared to solid state polymerizations as suggested by Kao.  One of ordinary skill in the art would have been motivated to choose the reactive extrusion process of Kao discussed above because it is exemplified by Kao.

	This reads over the recited reactive chain extension using epoxy reactive chain extenders of Claim 18.
Response to Arguments
	Applicant’s remarks and filed August 6, 20201 filed with RCE have been fully considered but are not sufficient to overcome the §102 rejections over Lee and the §103 rejections based on Lee.  The §102 rejection has been reformulated as a §102/103 rejection and the separate §103 rejection based on Lee alone and separately based on Lee and the additional prior art references have been updated to reflect the minor difference between the claimed (A) isosorbide range and that exemplified by Lee.
	The Rule 132 declaration has been accepted even though it is to copending case 16/321949.  The Rule 132 declaration will be considered according to what content is applicable to this case.
	As Applicant incorporates the previous arguments of record including those of revolving around the Rule 132 declaration, the Examiner maintains all previously made remarks with respect to these arguments which are repeated below.  For clarity of the record, new arguments in the August 6, 2021 response are addressed immediately below with the previously made remarks found after these.
	Note: In general Applicants remarks and claim amendments of August 6, 2021 reflect a difference between Example 1 of Lee and the claimed polyester of 0.5 mol % of the isosorbide Component (A). All other ranges, components and limitations with respect to the polyester of Claim 1 are in the claimed ranges or must be in the claimed ranges via Example 1.
	In the August 6, 2021, Applicant states that Lee does not disclose any examples that read over the claimed polyesters.  Applicant also argues the ranges taught by Lee are broad and do not 
	Applicant’s arguments to the examples of Lee are not persuasive. Examples are not required by Lee and do not necessarily frame the disclosure of Lee absent a direct teaching on the part of Lee.  Applicant can point to no portion of Lee wherein Lee specifically teaches the use of ethylene glycol is mandatory in any respect in practicing the invention much less anything specific to glass transition temperatures.  It is unclear why Applicant has glass transition temperatures as it is not recited by any claim and there is no link between the glass transition temperature and viscosity made by Applicant’s remarks.  Viscosity and molecular weight are the parameters that Applicant appears to be interested based on their disclosure.  Lee’s example demonstrate the use of ethylene glycol may result in viscosities of the final polyester above or below that of the example without ethylene glycol.  This suggests one of ordinary skill in the art practicing Lee to obtain higher molecular weight (high viscosities) such as Applicant would not derive much from the examples with respect to using or not using ethylene glycol in making the polyesters.
There is also nothing to suggest ethylene glycol free polyesters cannot have high glass transition temperatures in Lee.  Applicant appears to be using hindsight reconstruction of the Examples to make an argument without addressing why one of ordinary skill in the art is not only concerned with “high” glass transition temperature at the expensive of everything else taught by Lee generally or derived from the examples and, also, has not addressed by the Tg of 
	Further, Lee only provides one example without ethylene glycol and, as such, this is hardly enough evidence to establish that higher Tg cannot be made unless ethylene glycol is used, as Applicant has argued.
	Lee clearly teaches a variable amount of isosorbide can be used (or polyesters with such a final amount in them) and clearly teaches that ethylene glycol is not a required component in successfully practicing the invention of Lee as evidence at least by Example 1 (inventive).  The rejection of record has been updated to reflect the use of a broader amount of isosorbide in practicing Lee along with how one of ordinary skill in the art would have been motivated to a more specific subset of this broader range.
	It is unclear how Applicant can reasonable argue the claimed polyesters are “clearly” not contemplated by Lee when Lee is directed to bottle/food container manufacture using them (as Applicant does) ¶[0002]/, teaches overlapping amounts of each of the recited components in making these polyesters (as Applicant does) ¶[0007] and the acid amount of Example 1 at least, and even teaches viscosities of the resulting polyesters that must be in overlapping or in the claimed ranges as Applicant does ¶[0014] when tested according to Applicant’s recited test.  Even the molar ratio range Applicant argues is critical in making the recited polyesters is part of Lee’s 1.05 to 3 range. ¶[0016].  Clearly, the polyester recited are within the four corners of Lee and Lee’s own disclosure and finding them is obvious especially with the help of the teachings of Charbonneau and Khanarian as put forth in the rejection of record.  Applicant’s results appear to be expected based on the above teachings of the prior art.  Applicant argues that Lee and Charbonneau teaches difficulty in making higher viscosity polyesters based on isosorbide but it 
	As such, Applicant remarks made to the claimed reduced viscosity as inherent are not persuasive.  The rejections of record demonstrate how one of ordinary skill in the art would be able to arrive at the claimed invention and therefore, the product must be the same or substantially similar because otherwise the prior art rejection would not read over the claimed invention.  Note that Lee teaches a range of viscosities for the polyester of preferably more than 0.45 dl/g (¶[0014]).  This is an intrinsic viscosity rather than the recited reduced viscosity.  The inherency rejection is made over Lee’s intrinsic viscosities giving reduced viscosities in the ranges recited when tested appropriately because of the units and magnitude of the intrinsic viscosities taught by Lee along with what they are used for compared to Applicant (bottle/container manufacture) and the polyesters being similar and similarly made (isosorbide CHDM polyesters. Even if the example of Lee were to be not in the claimed range, the larger disclosure of Lee, including the open ended 0.45 dl/g range of ¶[0014] must also overlap with the claimed reduced range.  There is no evidence to suggest otherwise.  Burden shifts to Applicant to provide some amount of evidence to suggest, ultimately, that the differences in between reduced viscosity and inherent viscosity for polyesters is such that the 0.45 dl/g intrinsic viscosity range 
Previously made remarks to Applicant arguments are found below.  For the above reasons the rejections are maintained.  As previously stated multiple times, Applicant is encouraged to exercise their right to appeal the decision of the examiner.

	Applicant’s Rule 132 declaration is considered opinion to be mostly filled with opinion based evidence (pages 1-10 of the Rule 132 declaration) and remarks to enablement of Lee and perhaps some remarks to unexpected results (pages 10-13 of the Rule 132 declaration).  The opinion evidence as to the mindset of one of ordinary skill in the art reading Lee is not persuasive as a rejection under §102 and §103 is present against the claims.  The opinion evidence makes several statements regarding what one ordinary skill in the art would choose to do looking at the examples of Lee, such as not choosing to remove EG, but these opinions are not persuasive because Lee actually produces examples, for example without EG, and the other parameters do not appear to be relevant to the rejection of the claimed invention.  In other words, the opinion section of the Rule 132 declaration is given extremely little patentable weight.   The sections discussing the enablement of Lee and the unexpected results are discussed along with Applicant’s remarks discussed below.
Applicant’s remarks filed October 28, 2020 have been full considered and mirror many of the remarks filed April 7, 2020 and are similarly not persuasive.  The remarks have been fully 
	For clarity of the record, the arguments filed attempt to argue the process and product claims under §102 but the process is rejected under §103 and the product is rejected under §102 and separately under §103.  The main difference between the claimed product and claimed process is the molar ratio of diols/diacids used in the process which is not present in the product as currently claimed.  The molar amounts of the product as claimed are with respect to the final polymer and not the starting reaction.  Additionally, Applicant claims viscosity in terms of reduced viscosity while the prior art used intrinsic or inherent viscosity.  All these viscosities are different measurement techniques in determining the viscosity of a polymer (polyester in the instant case) but do not mean that a polymer viscosity using one measurement technique cannot be determined using another.  In other words, a polyester taught to have certain intrinsic viscosity can be tested to determine what its reduced viscosity is and vice-versa.  
With respect to remarks filed October 28, 2020 and the Rule 132 declaration, Applicant is silent on the viscosity testing technique difference in order to attempt to distinguish the claimed invention from Lee under §102 and §103. 
Applicant argues Lee cannot anticipate because Lee is not an enabling disclosure. (Page 8- beginning of Page 10 of the remarks filed April 7, 2020 (page 3 of remarks October 28, 2020).  Applicant arguments further suggest the lack of enablement in Lee’s disclosure with respect to Applicant’s invention is a multitude of different “essential” process parameters including molar ratios of components, catalysts, the use of terephthalic acid, temperatures and proportions of diacid component relative to total diol component.  Applicant argues in re Hoeksema on page 3 
The Rule 132 declaration states one of the inventors tried to reproduce Example 1 of Lee using some of the preferred parameters of Lee (page 12-13 of the Rule 132 declaration) and molar ratio of 1.1 as detailed in the rejections of record but could not get it to work.  However, it is noted that Lee does produce Example 1.  The details of Applicant’s process in producing Lee are not given.  It is extremely suspect that Lee can produce their own examples but Applicant cannot but someone could get Lee to produce a polyester when the molar ratio 2 as evidenced by Applicant’s Comparative Example.  (emphasis added)  There is no discussion on Applicant’s part as to why fundamentally, and supposedly missing parameters, different parameters must be used to get the polyester using a molar ratio of 2 vs. 1.1 in light of the general teachings of processing parameters found throughout at least Lee.   
Arguments to the enablement of Lee with respect to Applicant’s invention are not persuasive for the simple fact that Counter-example 1 of Applicant’s as-filed specification is 
Further, Applicant’s remarks to Lee’s specific disclosure of different process parameters which Applicant considers be essential process are also not persuasive because these remarks appear to be speculation in order to cloud the issues at hand.  There is no evidence to suggest any of these parameters are significantly absent from Lee or absent from well-known polyester polymerization techniques.  Again, Applicant reproduced some kind of polyester taught by Lee based on Lee’s teachings and the only significant difference in such reproduction versus the claims is that the reduced viscosity is outside the claimed range in their reproduction.  However, this does not appear to be a teaching of Lee’s disclosure because Applicant has not demonstrated that Lee always gives specific viscosities that are not in the claimed range and, most importantly, Lee gives a range of viscosities of the final product.  Therefore, one of ordinary skill in the art is 
With respect to the remarks to the use of the molar amounts in the reactor versus the molar amounts in the final version and Applicant’s “confusion” in this matter, it is noted that the claims are to a product wherein the molar amounts of each component are to the final polyester and a process in which the molar ratios of the amounts are with respect to the amount of materials being using in the reactor.  There is nothing unclear or ambiguous about how the rejection is written as Applicant alleges because the rejection is simply addressing molar amounts with respect to different claim limitations for the product such that they do not have to be repeated under §103 for the process of making the polyester.
Note also that the product claims are rejected under §102 but the process claims are rejected under §103 only.   Applicant’s remarks to differences in Lee / Yoon on page 10 of the April 7, 2020 remarks and page 4-5 of the October 28, 2020 response all have to do with the process of making a copolyester rather than the final polyester itself.  There is nothing in Applicant’s remarks that provides evidence as the process disclosed in Lee being such that it cannot produce polyester according to the product claim in anticipatory manner.  With respect to each of the bullet points made on page 10 the Examiner find these points not persuasive for the following reasons:
Applicant states there is no preference to diacids or monoesters, etc for the diacid component even though Example 1 specifically states what is used.  There is no evidence to suggest that when Lee teaches terephthalic acid was used in the Example they actually used some ester derivative even though the disclosure is open to such derivatives.  Further in the October 28, 2020 response Applicants continues to argue there is no specific disclosure of 
Applicant states the diol/diacid ratios in Lee are “broad” as 1.05 to 3.0 but does not address how Example 1 suggests a viscosity that must be in the claimed range.  The molar ratio of starting components is not a part of the §102 anticipation rejection of Claim 1, the resulting viscosity of the formed polyester is the relevant material parameter.  The evidence suggests that, while Applicant has chosen to use a different viscosity measurement technique, the viscosity of Lee must be in the recited range when measured by the same technique considering the conversion from dL/g to mL/g of the raw number puts the viscosity in the recited range and the polyester otherwise anticipates the molar ratios in the final product of Claim 1.  There is no evidence of record to suggest otherwise and Applicant continues to provide no evidence to suggest otherwise
A large number of catalysts does not suggest any of these catalysts act differently in a significant manner with respect to the claimed products and processes.  Applicant presents no data or other evidence to a significant difference in the resulting viscosity of the polyester with respect catalyst difference when catalyst choice is the only varied parameter.  Only speculation of the effect is present.
Applicant’s remarks to Yoon are not persuasive because there is no indication that any of the cited disclosure of Yoon is relevant to the rejection at hand.  For clarity of the record, Yoon is an NPL reference on the IDS of April 18, 2019.  The cited disclosure is to equilibrium conditions and not to catalyst or temperature ranges as Applicant argues.  Further, if Yoon is available as prior art this also means that one of ordinary skill in the art is just as knowledgeable in establishing process conditions for making the polyester in practicing Lee as Applicant is in their claimed invention (for which none of these steps in Yoon are recited) for removal and changing the equilibrium to longer chains.  Additionally, to demonstrate Applicant’s arguments are speculative at best, Charbonneau, as put forth in the rejections of record, establishes a link between molecular weight and viscosity of the resulting polyester.  Therefore, if the viscosity according to the claims results in a “high” molecular weight polyester and Lee’s polyester is a polyester with a viscosity in this range when tested to the appropriate standard, then it stands to reason that none of these temperature and catalyst concerns of Applicant according to their evidence provided in Yoon are actually that significant with respect to one of ordinary skill in the art practicing the invention of Lee.  In other words, if Lee produces polyesters in Example 1 which are considered high molecular weight based on their viscosity in relation to Applicant’s disclosure then it appears that catalysts and temperature conditions are not strongly associated with such a process because Lee arrived at high molecular weight polyester anyway in contrast to everything Applicant is arguing would stand in such a person’s way.

Similarly to the last point discussed above, pages 10-12 of the response of April 7, 2020 and pages 4-6 of the response of October 28, 2020 continue arguing the lack of disclosure of 
Finally, as stated above, arguments to the enablement of Lee with respect to Applicant’s invention are not persuasive for the simple fact that Counter-example 1 of Applicant’s as-filed specification is “according to the embodiment recommend by patent application US2012/0177854”.  Lee used in the rejection is US2012/0177854.  There is no indication as to what this “embodiment” of Lee is in the multiple examples of Lee, if it truly is one of the examples of Lee.  Additionally, Applicant had no issues reproducing Lee with a molar ratio of 2 and, therefore, the disclosure of Lee is considered enabled both for anticipation and obviousness rejections.

In other words, if viscosity is a measurement of molecular weight as put forth by Charbonneau, the evidence suggests the viscosity of at least Example 1 of Lee is a high molecular weight polymer in terms of what Applicant considers to be a high molecular weight polymer.  Lee managed to demonstrate a high molecular weight polymer even though Applicant has decided all these argued process parameters are so critical to the making such a polyester that 
Therefore, Applicant’s remarks on these pages 13-14 have been fully considered but are not persuasive for the above reasons.
With respect to Applicant’s remarks in the April 7, 2020, October 28, 2020 and Rule 132 declaration to unexpected behavior of the polyesters made with components in the recited molar ranges, this argument is moot at this time as §102 art is still applied against the product claims.  Further, the same §102 art is applied under obviousness with molar amounts with respect to the polyester and modified invention of Lee in view of Charbonneau and Khanarian suggesting Applicant’s result.  In both cases, under §103, the results do not appear to be a) truly unexpected considering the teachings of Charbonneau and Khanarian and b) to flow naturally from the exemplified example of Lee and are, therefore, also not truly unexpected.  See MPEP §716.02.
With respect to the applied §102 against the claims and Applicant’s arguments to unexpected results, evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  See MPEP §2131.04.
Applicant argues the claimed process can allow the polyester process to operate at higher temperature without causing thermal degradation of the reaction mixture which is contrary to 
Arguments to the process having unexpected results are specific the process.  The arguments to the product, even if it was only rejected under §103, do not seem related to the allegedly unexpected findings of the process parameters.
Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results does not satisfy any of these requirements.  Additionally, the burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b))
	With respect to the fairly comparing requirement, as explained in the §102 rejection Applicant’s examples do not fairly compare to Lee as Applicant’s comparison to Lee uses an excess of diol/diacid ratio of 2 which is in excess to that exemplified by Lee as the evidence of record suggests the viscosity of the resulting polyesters must be in the range of reduced viscosity.  Therefore, one of ordinary skill in the art is reasonably suggested the molar ratio used must be less than 2 and close somewhere around 1.1 used by Applicant.  Further Applicant’s arguments to unexpected results now center on the temperature of the process used rather than the viscosity of the resulting polyester and the data does not appear to even address differences in temperatures when the molar ratio is fixed.  Again, diol/diacid molar ratios wherein there is a slight excess of diol (1.1 to 1.6 motivated in the rejection of record) are expected to give higher molecular weight polyesters according to the teachings of Lee and Charbonneau.   Therefore, 
 With respect to the commensurate in scope requirement, this requirement too does not appear to be met as there does not appear to be enough data, and Applicant does not argue there is enough data, to suggest the allegedly unexpected performance is found over the entire molar ratio range as recited for any alicyclic diols other than the 1,4:3,6 diahydrohexitol.  Further, the process is not amended to Applicant’s unexpectedly better temperature range nor the other parameters Applicant argue as essential such as catalyst choice.
	Finally, as with the rejection of record using Lee, Charbonneau and Khanarian, the art of record suggests using only a slight excess in the diol/diacid ratio leads to higher molecular weight products, and therefore, higher viscosity products which would suggest that Applicant’s results are not truly unexpected as higher viscosity and molecular weight found by Applicant to produce extrudable rods that can be granulated would have been realized by someone practicing Lee with or without the teachings of Charbonneau and Khanarian.  In other words, based of teachings of Lee, Charbonneau and Khanarian the higher molar ratio used by Applicant’s to compare to would have been known to produce lower viscosity/molecular weight products and additionally, the art also teaches the desirability of higher molecular weight/viscosity products.  The extrudability of these products is a characteristic that naturally flows from them.  In other words, there is no evidence to suggest more must be done to make the polyester extrudable as Applicant argues other than achieving a high enough molecular weight/viscosity.  There is no evidence to suggest a polyester according to the claims in the recited viscosity range is not capable of extrusion and pelletization as Applicant has argued is unexpected.  Therefore, Applicant’s result is not truly unexpected. It is also unclear how temperature variations come oC ¶[0016] which includes the 275 oC which Applicant states the prior art would not permit polyesters to be made at such a higher temperature.  Charbonneau’s temperatures as discussed by Applicant also include the 275 oC which Applicant argues is an unexpected processing temperature.  However, this statement is not persuasive as Le and Charbonneau contemplate using temperatures as high as 300 oC which includes Applicant’s unexpected 275 oC.  It cannot be argued that the temperature to produce the polyester can be done at an unexpectedly higher temperature when the art suggests such a temperature.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reasons the rejections are maintained.   Applicant is encouraged to exercise their right to appeal the decision of the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766